Citation Nr: 0300383	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  97-23 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral hearing 
loss. 



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  




INTRODUCTION

The appellant had periods of active duty for training 
(ACDUTRA) in the Army National Guard of Puerto Rico from 
1978 to 1983.  The appellant's DD Form 214 indicates that 
he served on ACDUTRA from January 29, 1978 to September 2, 
1978.  The appellant's Army National Guard Retirement 
Credits Record indicates that he served on either active 
duty, ACDUTRA, or full time training duty from:  July 22, 
1979 to August 5, 1979; May 17, 1980 to May 31, 1980; June 
6, 1981 to June 20, 1981; June 5, 1982 to June 19, 1982; 
June 21 to June 22, 1982; and May 13, 1983 to May 28, 
1983.

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action 
by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in San Juan, the Commonwealth of Puerto 
Rico (hereinafter RO).  A June 2000 Board remand directed 
the RO to schedule the appellant for a hearing, and a 
hearing was scheduled by the RO for June 2002.  The 
appellant canceled this hearing, and did not express an 
intent to reschedule.  Accordingly, the Board concludes 
that this case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issue addressed in this 
decision has been obtained by the RO. 

2.  It is at least as likely as not that the veteran's 
defective hearing is related to in-service noise exposure.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
veteran's defective hearing was incurred in service.  38 
U.S.C.A. §§ 101(24), 1112, 1113, 1131, 1137 (West 1991); 
38 C.F.R. §§ 3.102, 3.6, 3.303, 3.307, 3.309, 3.385 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision 
of the United States Court of Appeals for Veterans Claims 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  
The VCAA also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA; 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

As the veteran's claim will be granted, no useful purpose 
would be served by delaying the adjudication of the 
veteran's claim further to conducting additional 
development pursuant to the VCAA.  Thus, the Board finds 
that further development is not warranted.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

Service connection may be granted for a disability 
resulting from injury or disease incurred in or aggravated 
by active miliary, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  There are some disabilities, 
including sensorineural hearing loss, for which service 
connection may be presumed if the disorder is manifested 
to a degree of 10 percent or more within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  However, service 
connection for impaired hearing shall not be established 
unless hearing status meets certain pure tone and speech 
criteria.  38 C.F.R. § 3.385. 

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. §§ 
101(24); 38 C.F.R. § 3.6(a).

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold 
in any of the frequencies of 500, 1,000, 2,000, 3,000, or 
4,000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  

In adjudicating a claim, the Board determines whether (1) 
the weight of the evidence supports the claim or, (2) 
whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

With the above criteria in mind, the relevant facts will 
be briefly summarized.  Upon audiometric evaluation 
conducted at a quadrennial examination at a National 
Guard facility in November 1982, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
60
70
75
LEFT
45
40
35
40
40

These are the only pertinent service medical records that 
are of record, despite extensive efforts by the RO to 
obtain additional service medical records. 

The post service clinical evidence includes repots from an 
audiological evaluation in January 1997 at which time pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
50
45
55
80
LEFT
25
25
25
55
55

Speech audiometry revealed speech recognition ability of 
96 percentage in each ear.  The assessment was a moderate 
conductive hearing loss in the right ear from 500Hz to 
3,000Hz with a severe sensorineural loss at 4,000Hz, and 
moderate sensorineural hearing loss from 3000Hz to 4000Hz 
in the left ear.      

Applying the pertinent legal criteria to the facts 
summarized above, the Board finds that the most recent 
audiometric findings obtained from a January 1997 VA 
audiometric examination reflect the required thresholds 
for a finding of hearing impairment in both ears under 
C.F.R. § 3.385.  There was also some evidence of hearing 
loss in both ears upon audiometric examination for 
National Guard  purposes in November 1982, as demonstrated 
above.  Given this evidence, while the record is not 
conclusive, particularly due to the absence of additional 
service medical records, the Board finds that it is at 
least as likely as not that the appellant currently has a 
hearing loss disability in the both ears that is 
etiologically related to service.  Accordingly, given the 
principles with regard to affording the appellant all 
benefit of a reasonable doubt, the Board concludes that 
service connection for hearing loss in each ear should be 
granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for bilateral hearing loss is granted. 




		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

